Citation Nr: 1118452	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for numbness of the arms and legs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from March 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification if further action is required on the part of the Veteran.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss, a low back disability, and numbness in his arms and legs.  

With respect to his claimed bilateral hearing loss, the Veteran has testified that he believes his current hearing impairment is related to his military noise exposure.  Specifically, the Veteran has asserted that his military occupational specialty (MOS) was a communications specialist, which required that he maintain communication between the Fire Directive Center and the guns in each battery and exposed him to significant noise exposure on a daily basis.  

The service treatment records (STRs) reflect that the Veteran was, indeed, exposed to significant noise during service; however, his bilateral hearing acuity was consistently normal throughout military service.  

Nevertheless, service connection may still be established by evidence showing that a current hearing disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran was afforded a VA audio examination in October 2008 where the VA examiner opined that the Veteran's current hearing loss is not due to noise exposure in the military.  The October 2008 VA examination is considered competent medical evidence; however, the examiner's opinion is afforded no probative value because she did not provide a rationale in support of her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no other medical evidence or opinion of record that addresses the likely etiology of the Veteran's current hearing impairment.  Therefore, the Board finds a remand is necessary in order to obtain a medical opinion that addresses whether the Veteran's current hearing impairment is related to his military noise exposure and is supported by a complete rationale.  

With respect to the claimed low back disability, review of the record reveals the Veteran has been variously diagnosed with lumbar spondylosis, low back pain secondary to degenerative joint disease, and degenerative disc disease of the lumbar spine.  See VA outpatient treatment records dated May 2006 and August 2007; October 2008 VA spine examination report.  The Veteran has asserted that he believes his current low back disability is related to the treatment he received for low back pain during active military service.  

In this regard, the STRs reflect that the Veteran was treated for low back pain on two separate occasions, which was diagnosed as low back strain.  See STRs dated June 1988 and April 1989.  The Veteran has asserted that he has continued to experience problems with his back since service.  See May 2008 Decision Review Officer hearing.  

At the October 2008 VA spine examination, the examining physician opined that it is not at least as likely as not that the Veteran's current lumbar degenerative disc disease is related to his complaints in service, noting that there is no evidence of any degenerative disc disease in the STRs.  The October 2008 VA spine examination is considered competent medical evidence; however, the probative value of the opinion provided by the VA examiner is lessened because it does not appear that he considered the Veteran's statements regarding the development and progression of his low back disability, particularly his statements regarding his continued low back problems following service.  See Dalton v. Nicholson, 21 Vet. Ap. 23 (2007).  

In addition, the Board finds that the rationale provided in support of the October 2008 VA opinion is less than persuasive because the lack of evidence showing degenerative disc disease in service does not necessarily rule out a nexus between the Veteran's current lumbar disability and service, particularly given his report of continued back problems following service.  See 38 C.F.R. § 3.303(b), (d) (2010).  

Therefore, the Board finds that a remand is necessary in order to obtain an amended VA opinion that considers the Veteran's lay statements regarding continuity of low back symptomatology following service and that provides a more complete and persuasive rationale in support of the opinion provided.  

Finally, with respect to the claimed numbness of the legs and arms, the Veteran has asserted that he believes this condition is related to his lumbar spine disability.  Indeed, review of the record reveals that the Veteran has fairly consistently reported intermittent lower extremity numbness while seeking treatment for his chronic low back pain, with occasional reports of upper extremity numbness as well.  See VA outpatient treatment records dated August 2006, August 2007, and November 2008.  

Nevertheless, the physician who conducted the October 2008 VA neurologic examination determined that the Veteran's current symptoms are not related to his back disability.  After examining the Veteran, the October 2008 neurologic examiner noted that there are soft findings suggesting right lacunar infarction with residual left motor findings, which are unrelated to his claimed back condition.  He also stated that the Veteran's subjective complaints without objective findings suggest a cervical lesion, which is not related to his back condition.  In making these determinations, the VA examiner noted that there were no neurologic findings of lumbar or cervical disc disease; however, an addendum to the October 2008 examination report reflects that an MRI of the cervical spine revealed cord compression in several segments on the cervical spine, which the examiner stated was not related to the Veteran's service injury without any pertinent rationale provided in support thereof.  

At the outset, the Board notes that it is not clear if the Veteran has any current neurologic disability involving his upper and/or lower extremities, as the VA examiner merely stated that there are findings suggestive of certain conditions without indicating if the MRIs of the lumbar and cervical spines ruled out the suspected conditions mentioned above.  In addition, it does not appear that the October 2008 neurologic examiner considered the Veteran's lay statements in rendering his conclusion and the VA examiner did not provide a rationale in support of his opinion that there are no neurologic findings of lumbar or cervical disc disease, despite the findings of the October 2008 MRI of the Veteran's cervical spine.  Therefore, on remand, the October 2008 VA neurologic examiner should be requested to provide an addendum to his previous report which provides the clarification needed in order for the Board to render a fully informed decision regarding the Veteran's claimed disability involving numbness of the arms and legs.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the audiologist who conducted the
October 2008 VA audio examination review the claims file and provide an addendum to her previous report that addresses whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current hearing impairment is related to his military noise exposure.  



If the October 2008 VA examiner is no longer
available, request that the medical professional knowledgeable in evaluating hearing impairments review the claims file and provide the requested opinion.  

A rationale must be provided for any opinion 
offered.  

If the examiner is unable to provide the requested 
opinion on a medical or scientific basis without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

2.  Request that the physician who conducted the October 2008 spine examination review the claims file and provide an addendum to his previous report that addresses whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current lumbar spine disability is related to his military service, including the complaints of and treatment for low back pain therein.  

If the October 2008 VA examiner is no longer 
available, request that the medical professional knowledgeable in evaluating musculoskeletal disabilities review the claims file and provide the requested opinion.  


In answering the foregoing, the examining 
physician must take into consideration the Veteran's lay statements of continued low back problems following service.  

A rationale must be provided for any opinion 
offered.  If the examiner is unable to provide the requested opinion on a medical or scientific basis without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3.  Request that the physician who conducted the October 2008 neurology examination review the claims file and provide an addendum to his previous report.  

If the October 2008 VA examiner is no longer available, request that the medical professional knowledgeable in evaluating neurologic disabilities review the claims file and provide the requested opinions.  

A diagnosis of any currently manifested neurologic disability involving the Veteran's upper and/or lower extremities should be made.  

The examining physician should state whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any current neurologic disability is related to the Veteran's active military service AND/OR his current lumbar spine disability.  

In answering the foregoing, the examining physician must take into consideration the Veteran's lay statements.  

A rationale must be provided for any opinion offered.  If the examiner is unable to provide the requested opinion on a medical or scientific basis without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


